04/15/2020 4:33 PM FAX 9365256035 PACK UNIT o0d3/0010
From: Rawaed's Law Lae acQ*4FGCG01115 Bocument 32 Filed POHE57BO in TXSDPamageral of abers:2020 9:05 PM

10.

11.

12.

Declaration of Richard King
Valentine et al. vy. Collier et al. (IXSD 4:20-cv-1113)

My name is Richard King. I am over the age of 18 and of sound mind. The following is
based on my personal knowledge.

Tam currently incarcerated in the DCJ Pack Unit (DCJ # 00516700).

Tam very congemed for my health and safety because of the COVID-19 virus at the Pack
Unit. !

[am 73 years old. My date of birth is August 1, 1946,

T have high blood pressure and hyperlipidemia, and I lake medications to manage my heart
problems. :

[ have diabetes mellitus with neuropathy and take daily insulin.

‘The prison is denying me and other inmates al the Pack Unit protections from COVID-19.
‘The prison does not allow me or other prisoners to use waterless hand sanitizer.

I work as an “ssi” with janitorial duties in my dormitory. I am not allowed to use waterless
hand sanitizer when performing these duties.

The prison has not adjusted my housing area so that I can sleep at least 6 fect away from
other people. There arc 4 #men in my dorm.

Though many of the officers started wearing face masks this weck, there are other staff
members who are sti] nol wearing masks. Sormruf-theoticen-de-not have propormacks,
There has been no oral instruction for inmates about how washing hands can prevent
spreading the virus We were given handouts last week, but many prisoners are illiterate

and cannot read them. I have not seen a video about how to prevent catching the virus, and
04/15/2020 4:33 PM FAX 9388256035 PACK UNIT Wjoaog4/o010
Pram: Raward's Law ‘“*CaseA2RCH01115 "Bocument 32 FileGOr4/e5X20 in TXSDPadRa gee of wpasizoz0 2:05 Pw

therc has not been an officer, nurse, or peer cducator teaching us how to stay safc. A true

. |
and correct copy of the handouts we were given is attached to this declaration as Exhibit
|

l.

13. The prison do¢s not require me or other inmates to maintain a physical distance of 6 feet
;

or more from others during group activities like meals, recreation, and the “pill line” which

forms outside the infirmary when inmates pick up their medications.
|
14. During my work as an inmate janitor, the prison docs not give me protective equipment to
|

use when I amjcleaning. I have to share the same pair of gloves with two other inmates.

15 -Fele-not- see~ather inmetemvorkers, the-the food erven-endtandry avorkers—weerin
TWaATE WorREes

pous. ‘Hreetstldo not have access to hand sanitizer to use while doing their jobs.

 

16.1 filed a Step 1 grievance asking to get protection from COVID-19, but to the best of my
knowledge the grievance has not yet been answered.

17. I see many elderly people every day at the Pack Unit,

18. I have seen long lines of prisoners wailing at the “pill window” to get medications and at
the infirmary to receive insulin, so I believe there are many chronically ill pcople at the
Pack Unit.

19, | understand that I am a named Plaintiff in a class action lawsuit about the virus seeking to
protect me and other Pack Unit inmates,

20), [have spoken on the telephone with my attorneys many times about the virus, and how the
prison is responding to COVID-19.

21.1 was ready to testify at the telephone hearing on April 2, 2020, ifthe judge wanted to hear

from me.
04/15/2020 4:34 PM FAX 9368256035 PACK UNIT 0005/0010
ome see Cash AEOZOL115 “Bocument 32 Filed SH O4FESIZO in TXSD mages of wnsi2e20 208 Pa

I.
rae | . " .
22.1 am familtar) with Edwards Law, where some of my attorneys for this lawsuit work,
! : . .
because | also worked with these same atlorneys as a client, witness, and a class

representative im a different class action lawsuit. 1 am confident in my attorneys’
representation| of me and other inmates for this issue.

23. My atiorneys have explained the nalure of the lawsuit to me by telephone.

24. It is my understanding the all visitors are barred from the Pack Unit, including my
aliomeys,

25, Lroevived-thercomptaint in this dewsniteardeendsit, | talked with my lawyers about the
|

allegations in the complaint before they filed it.

26. I understand this is a lawsuit asking the Court to order the prison to protect me and other
Pack Unit inmates by minimizing the spread of COVID-19,

27.1 understand that the lawsuit claims violations of the Constitution and of laws protecting
people with disabilities.

28. T understand that the lawsuit is supposed to help inmates at the Pack Unil to protect them
trom COVID-19,

29, Lam ready and ' willing to continuc working closely wilh my allorneys to heip protect myself
and other inmates at the Pack Unit from the virus.

30. 1 am ready and willing to cooperate in the ongoing liligation about the virus, including by
testifying to the Court, participating in a deposition, assisting my lawyers in responses 1o
written questions, or any other lasks my attomeys advise me I need to do.

31. l understand that my lawyers and I are asking for this to be a class action case on behalf of
all Pack Unit prisoners, and we are asking for the Court to order that everyone be protected

from the virus.
04/15/2020 4:34 PM FAX 9368256035 PACK UNIT Moo06/0010
From: Bdward’s baw Lae EMA GOL115 Bocument 32 Filed we UUetsyz0 in TXSDPamkge of 04/15/2020 3:08 em
‘ |

|

32.1 am committed to serving as a class representative in this case, and will stay informed
about the case, work with my attorncys to pursue the case, appear in court, and pive
testimony for the case as needed. [ am willing to continue as a class representative to help
others even if DCI takes steps to protect me personally without helping other Pack Unit
inmates.

33, [am not expecting to rceeive any money from serving as a class representative in this case,
Tam asking only that I, and everyone else at the Pack Unil, receive the protection they need
from the virus! Tam not asking for damages for myself or the class in this case.

34. All of the prisoners here need the same protections. 1 do not sce how these protections
would harm any prisoners, and the protections would be better if everyone at the prison
was safc.

35.1 declare under penalty of perjury under the laws of the United Staies of America that the

foregoing is truc and correcl.

   

be [&- 2ozO

[ixeeuted on this Day_

 

  

ichard Kin g
TDCE # 00516700
